Citation Nr: 1703100	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left knee disability to include: degenerative joint disease and degenerative medial meniscus and chondromalacia.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 1988, from November 1990 to May 1991, and from November 2004 to March 2007.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana made in April 2009 and in October 2015.

The issues of entitlement to a disability rating in excess of 10 percent for a left knee disability to include: degenerative joint disease and degenerative medial meniscus and chondromalacia and entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee was previously before the Board in May 2015 and in November 2015.  The Court of Appeals for Veterans Claims (Court), however, Vacated the November 2015 Board decision remanded these issues pursuant to a joint motion for remand (JMR) in September 2016.

The Veteran filed a timely notice of disagreement (NOD) in response to an October 2015 rating decision stating that she disagreed with the evaluation of her ankle sprain and the evaluation of her club feet and corns.  This has been interpreted as an NOD by the Agency of Original Jurisdiction (AOJ), but a statement of the case must still be issued.  See Manlincon v West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At issue is whether the Veteran is entitled to increased disability ratings for her previously service-connected bilateral knee disorders.  In November 2015, the Board denied the Veteran's increased rating claim for both knees.  Pursuant to a September 2016 JMR, the Court found that the Board had failed to adequately assist the Veteran in developing the record by failing to obtain complete VA treatment records from the Shreveport VA medical center (VAMC).  

The JMR noted that in a May 2010 Statement in Support of Claim, the Veteran had advised VA that she had received treatment for her knee conditions at the Shreveport, Louisiana, VA Medical Center (VAMC). The JMR acknowledged that the Veteran's claims file did contain some medical records from the Shreveport
VAMC, but found that such records appear to be incomplete.  Specifically, the JMR noted that the claims file contains "page 3" of a medical record dated September 29, 2014, from the Shreveport VAMC.  The parties note that such record was printed on November 7, 2014, yet pages 1-2 are missing, along with any other records that were printed on November 7, 2014.

Therefore, the Board must remand this matter to obtain any outstanding records from Shreveport VAMC in order to ensure compliance with the Court's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from the 
VAMC Shreveport with the Veteran's claims file.

2.  Then, readjudicate the issues of entitlement to a disability rating in excess of 10 percent for a left knee disability to include: degenerative joint disease and degenerative medial meniscus and chondromalacia and entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.  If the benefits sought are not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




